Citation Nr: 0516389	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 536	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
September 1976 to September 1979.  The appellant in this 
matter is the veteran's son.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 determination of 
the Education Center at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  Effective June 17, 2002, the veteran was first awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In September 2003, the appellant, who is the veteran's 
son, first filed a claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's date of birth is February [redacted], 1976.

4.  The appellant reached his 26th birthday on February [redacted], 
2002, prior to the effective date of a finding of permanent 
and total service-connected disability on behalf of the 
veteran.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA is generally applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

In this case, the facts relevant to a complete evaluation of 
the claim, primarily the appellant's date of birth and the 
effective date of the veteran's award of a permanent and 
total disability rating, are not in dispute.  Furthermore, 
the appellant was properly notified in the initial September 
2003 determination, the December 2003 statement of the case, 
and in letters from the RO as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons and bases for the RO's decision 
in this matter.  As discussed in the reasons and bases below, 
the appellant's arguments in favor of his entitlement to 
these benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon.  Moreover, the appellant has not identified any 
pertinent additional evidence or argument that should be 
considered during VA's adjudication process regarding this 
claim.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating that "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran.")  

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal. 

Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is now in 
receipt of a permanent and total disability rating based on 
service-connected disability.  The effective date for this 
rating is June 17, 2002.  

The appellant first filed his application for the receipt of 
Dependent's Educational Assistance (DEA) benefits under 
Chapter 35 in September 2003.  In this application, he 
reported that he was the veteran's child.  He also indicated 
that his date of birth was February [redacted], 1976.    

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including on the basis of being the 
child of a veteran who has a total and permanent disability 
rating from a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2004).  The 
record confirms that the appellant is the veteran's son, and 
that the veteran is in receipt of a permanent and total 
disability rating.
Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2004).  The Board has carefully reviewed the record, and 
notes that it is undisputed that the appellant reached his 
26th birthday on February [redacted], 2002, prior to the currently 
assigned June 17, 2002, effective date of the veteran's 
permanent and total service-connected disability rating.  
Accordingly, and unfortunately, the appellant is simply not 
eligible for Chapter 35 educational assistance at this time.  

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt him from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a) (2004), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  
38 C.F.R. § 21.3041(c) (2004).  

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) (2004).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. 
§ 21.3041(b)(2)(ii) (2004).  As discussed earlier, however, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the veteran, and 
so neither of these exceptions to toll the basic beginning 
date for eligibility for educational assistance is applicable 
in his case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2004), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. 
§ 21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran (effective June 17, 2002).

While the Board is aware of the appellant's arguments and 
concerns as stated in his documentation in support of this 
appeal, the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific, and the Board is 
bound by these criteria.  Therefore, the Board must find that 
the appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  The 
Board has carefully reviewed the entire record in this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
are not for application.  


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


